NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: YAN SUI,                                 No. 16-60049

             Debtor.                            BAP No. 15-1336
______________________________

YAN SUI,                                        MEMORANDUM*

                Appellant,

 v.

RICHARD A. MARSHACK, Chapter 7
Trustee,

                Appellee.

                          Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
            Taylor, Landis, and Kirscher, Bankruptcy Judges, Presiding

                              Submitted May 8, 2017**

Before:      REINHARDT, LEAVY, and NGUYEN, Circuit Judges.

      Chapter 7 debtor Yan Sui appeals pro se from a judgment of the Bankruptcy



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Appellate Panel (“BAP”) affirming the bankruptcy court’s order denying Sui’s

claimed homestead exemption. We have jurisdiction under 28 U.S.C. § 158(d).

We review decisions of the BAP de novo and apply the same standard of review

that the BAP applied to the bankruptcy court’s ruling. Americredit Fin. Servs., Inc.

v. Penrod (In re Penrod), 611 F.3d 1158, 1160 (9th Cir. 2010). We affirm.

      The bankruptcy court properly denied Sui’s claimed homestead exemption

because the record shows that Sui voluntarily transferred the property prior to

filing his bankruptcy petition and failed to disclose any interest in the property or

schedule secured claims that might have alerted the chapter 7 trustee to the

transfer. See 11 U.S.C. § 522(g)(1) (allowing a debtor to exempt property

recovered by a trustee if the debtor did not voluntarily transfer or conceal the

property); Glass v. Hitt (In re Glass), 60 F.3d 565, 568-69 (9th Cir. 1995)

(explaining requirements for 11 U.S.C. § 522(g)(1) to apply).

      We do not consider arguments raised for the first time on appeal or matters

not specifically and distinctly raised and argued in the opening brief. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Sui’s motion for leave to file a late filed reply brief (Docket Entry No. 12) is

granted. The Clerk shall file the reply brief submitted at Docket Entry No. 11.

                                           2                                    16-60049
      Sui’s motion to consolidate this case with Appeal Nos. 16-60065 and 15-

60066 (Docket Entry No. 12) is denied.

      AFFIRMED.




                                         3                                16-60049